UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4550


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

LEE SMITH, a/k/a Lee Ernest Smith,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cr-00387-CCE-1)


Submitted:   April 30, 2014                   Decided:   May 8, 2014


Before GREGORY, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theresa A. Kennedy, LAW OFFICES OF THERESA A. KENNEDY, LLC,
Washington, New Jersey, for Appellant. Graham Tod Green,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lee     Smith      pleaded            guilty       to     being    a    felon     in

possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2)      and    received        a    180-month           sentence    of    imprisonment.

Counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), finding no meritorious grounds for appeal but

questioning         whether      Smith’s            guilty       plea     was    knowing       and

voluntary and whether the district court imposed a reasonable

sentence.           Smith    filed         a    pro       se    supplemental         brief    also

challenging         his   guilty      plea          and    the    reasonableness         of    his

sentence.      Finding no error, we affirm.

              Prior to accepting a plea, a trial court must conduct

a    plea    colloquy       in   which         it   informs       the    defendant      of,    and

determines that the defendant comprehends, the nature of the

charge to which he is pleading guilty, any mandatory minimum

penalty, the maximum possible penalty he faces, and the rights

he    is    relinquishing        by       pleading        guilty.         Fed.   R.    Crim.    P.

11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.

1991).       Additionally, the district court must ensure that the

defendant’s plea was supported by an independent factual basis,

was voluntary, and did not result from force or threats.                                      Fed.

R. Crim. P. 11(b)(2)-(3);                  DeFusco, 949 F.2d at 119-20.                  Because

Smith did not seek to withdraw his guilty plea or otherwise

preserve any allegation of Rule 11 error, this Court reviews his

                                                    2
plea colloquy for plain error.               United States v. Martinez, 277
F.3d 517, 525 (4th Cir. 2002); see Henderson v. United States,

133 S. Ct. 1121, 1126 (2013) (discussing plain error standard).

             Our review of the record indicates that the district

court strictly complied with Rule 11 in accepting Smith’s plea.

Accordingly,     we    conclude   that       Smith’s   plea   was    knowing    and

voluntary and was supported by an adequate factual basis, and,

consequently, that the plea was final and binding.                    See United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en banc).

             We review a sentence for reasonableness, applying an

abuse of discretion standard.            Gall v. United States, 552 U.S.
38,    46    (2007).     The   Court     first     reviews     for    significant

procedural error, and if the sentence is free from such error,

it    then   considers    substantive        reasonableness.         Id.   at   51.

Procedural error includes improperly calculating the Sentencing

Guidelines range, treating the Guidelines range as mandatory,

failing to consider the 18 U.S.C. § 3553(a) factors, and failing

to explain adequately the selected sentence.                  Id.    The district

court must make an “individualized assessment” by applying the

relevant § 3553(a) factors to the case’s specific circumstances.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                     The

individualized assessment need not be elaborate or lengthy, but

it must be adequate to allow meaningful appellate review.                       Id.

at 330.      Substantive reasonableness is determined by considering

                                         3
the totality of the circumstances, and if the sentence is within

the properly-calculated Guidelines range, this Court applies a

presumption of reasonableness.                    United States v. Strieper, 666
F.3d 288, 295 (4th Cir. 2012).

            In    imposing          Smith’s       sentence,       the     district       court

correctly     calculated        the     Guidelines         range        and    specifically

considered both the advisory nature of the Guidelines and the

§ 3553(a)     factors.          Accordingly,          we    conclude          that     Smith’s

180-month sentence, which was the statutory minimum sentence, is

both procedurally and substantively reasonable.

            In accordance with Anders, we have reviewed the record

and the issues Smith raised in his supplemental brief and have

found no meritorious issues for appeal.                           We therefore affirm

Smith’s    conviction         and    sentence.        This       Court        requires   that

counsel inform Smith, in writing, of the right to petition the

Supreme Court of the United States for further review.                               If Smith

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this Court for leave to withdraw from representation.                                Counsel’s

motion must state that a copy thereof was served on Smith.                                 We

dispense    with       oral     argument      because           the    facts     and     legal

contentions      are   adequately       presented          in    the    materials       before

this Court and argument would not aid the decisional process.

                                                                                      AFFIRMED

                                              4